Citation Nr: 1726457	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection and assigned a 70 percent disability rating, effective April, 5, 2011, the date of the Veteran's claim.  The Veteran timely appealed the initial rating assigned.

The issue of entitlement to a TDIU is before the Board as part of the appeal for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2015, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions as to the initial rating for PTSD when it sought outstanding VA treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Veteran's representation by the North Carolina Department of Military and Veterans Affairs was revoked because he no longer met the in-state residency requirement.  The Veteran has not appointed another representative and he remains unrepresented in the appeal.


FINDINGS OF FACT

1.  Symptoms and overall impairment attributable to the Veteran's service connected PTSD do not more nearly approximate total occupational and social impairment.

2.  The Veteran is service-connected for PTSD, which is rated 70 percent disabling.

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 510; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to the issue of entitlement to a TDIU, the Board is granting the benefit sought in full and there is no further need to discuss VA's efforts to comply with the duties to notify and assist as to that issue.

The Veteran's claim for an initial increased rating is a "downstream" issue in that it arose from an initial grant of service connection.  The RO issued a letter in July 2011 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claim for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

Pertinent to the initial rating for PTSD, the appeal was remanded in May 2015 to, among other things, obtain outstanding VA treatment records.  VA fulfilled its duty to assist the Veteran in obtaining outstanding VA treatment records and any other identified and available evidence needed to substantiate his claim.  Additionally, the Veteran was afforded VA examinations in July 2011, November 2011, and May 2013 as to the severity of his PTSD.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims.

II.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran claims that his PTSD symptoms are not accurately depicted by his 70 percent disability rating.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under this formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  This case was certified on August 25, 2016.  The DSM-5 does not rely on GAF scores.  The Board will reference the Veteran's GAF scores in the decision below, but the GAF scores are neither binding on the Board nor dispositive; rather, they represent the individual examiners' opinion as to the severity of the Veteran's PTSD at one particular point in time. 

Turning to the evidence of record, in a March 2011 private medical summary, a psychological associate indicated that the Veteran was evaluated in March 2011.  During this treatment visit, the Veteran reported impaired short term memory, chronic sleep impairment, nightmares, and hypervigilant.  He stated that his PTSD symptoms interfere with all aspects of his life.  The private psychological associate stated that she "considered" the Veteran "to be totally and permanently disabled and unemployable."  Severe PTSD was diagnosed and a GAF score of 37 was assigned. 

In a March 2011 VA treatment record, the Veteran reported irritability, chronic sleep impairment, and depressed mood.  The VA treatment private diagnosed PTSD, alcohol dependence and marijuana abuse and assigned a GAF score of 55. 

The Veteran was afforded VA examinations in July 2011 and November 2011.  The Veteran reported PTSD symptoms including sleep impairment, panic attacks, impaired contratation, impaired impulse control, mood swings, avoidance of crowded and public areas, depression, irritability with others, and hypervigilant.  The Veteran reported that his PTSD symptoms impact his daily activities.  He withdraws from others.  He denied delusions, hallucinations, and suicidal ideation.  He stated that he is divorced, mainly due to his substance abuse.  He stated that he has a good relationship with his significant other.  He described his relationship with his daughter as fantastic.  The Veteran indicated that he has a high school education.  He attended a technology college and took business administration courses.  He stated that he was last employed in 2002 as a plasterer for 25 years.  He indicated his "knees were bad," and that he is not unemployed due to his service-connected PTSD.  He stated that he worked in construction and had a fair relationship with his coworkers and a fair/ poor relationship with his supervisor.  He reported that he had difficulty getting along with his supervisor.

The VA examiners findings included that the Veteran's appearance, hygiene, thought process, judgement, and behavior were appropriate.  While both examiners found that the Veteran's memory is within normal limits, the November 2011 examiner found that the Veteran had mild memory impairment as to forgetting direction or recent events.  He has irritability.  Communication and speech were within normal limits.  He had impaired attention and focus.  The July 2011 examiner opined that the Veteran is unable to perform activities of daily living due to arthritis.  The examiners diagnosed PTSD and polysubstance dependence in remission.  The examiners characterized the Veteran's PTSD as difficulty adapting to stressful circumstances (including work or a work like setting) and inability to establish and maintain effective relationships.  The examiners also found that the Veteran has occupational and social impairment due to his PTSD.  Specifically, the July 2011 examiner described the Veteran's symptoms as moderate, constant, and continuous.  The July 2011 examiner stated that the Veteran has a "short fuse" which causes his ability to maintain an effective relationship with his family.  The November 2011 examiner found that the Veteran's physical and sedentary activities are impaired by his PTSD.   In the July 2011 VA examination report the examiner assessed a GAF score of 45 and in the November 2011 a GAF score of 51 was assigned. 

VA treatment records dated in September, December 2011, March 2012, February 2012, and March 2013 include the Veteran's reports of chronic sleep impairment, depression irritability, and hyperarousal.  He stated that he avoids others and becomes easily agitated.   Notably, in the September 2011 VA treatment record, the Veteran reported that he has a good relationship with his girlfriend. He stated that he has been active in his social relationships. 

In May 2013, the Veteran was afforded a VA examination.  The Veteran reported easily irritated and angered, anxiety, suspiciousness, depressed mood, and sleep impairment.  He stated that his irritability and concentration has improved.  He denied suicidal and homicidal ideation.  He stated that he has three brothers and has a good relationship with them.  He lives with two of his brothers.  He has been in a relationship for 9 months.  He stated that he attends church weekly, and socializes with his cousins at church.  The Veteran stated that he has numerous friends with who he plays cards with nightly.  He stated that he participates in social activities such as cooks out and socializing with others.  He volunteered at two church cook outs.  He stated that his current social engagement is the same as what it was in 2011.  The Veteran reported that he is no longer employed as a plasterer due to his knee pain. 

The May 2013 examiner found that the Veteran was casually dressed and adequately groomed.  His immediate and recent memories were intact.  The examiner diagnosed PTSD polysubstance dependence in partial remission.  The examiner explained that the Veteran's PTSD symptoms are mild and limit his "overall psychological, social, and occupational functioning, but he is generally functioning fairly well and has some meaningful interpersonal relationships."  The examiner also characterized the Veteran's PTSD as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  A GAF score of 70 was assigned.  The examiner opined that the Veteran is "psychiatrically capable of maintaining either physical or sedentary employment at this time.  However, it is possible that this level of functioning is relatively short-lived and would change significantly depending on situational stressors (e.g. significant financial strain, increased substance use, relationship difficulties)."  The examiner also stated that the Veteran's knee pain limits his ability to work, which also may "exacerbate his mental health symptoms."  The examiner concluded that it is difficult to "separate the impact of physical problems and mental health symptoms on overall ability to maintain gainful employment as the two are inextricably linked."

During a May 2016 VA examination, the Veteran reported that he has a good relationship with his friends and family.  He stated that his ex-spouse is deceased.  He has one adult child and a grandchild.  He indicated that he was arrested in 2013 for a robbery.  The Veteran reported that he was employed as a plasterer from 1980 to 2013.  He stated that his work is seasonal.  The VA examiner concluded that it is less likely that the Veteran's PTSD impacts his employment, based on the Veteran's long work history and his statements. 

The evidence shows that in addition to the service-connected PTSD the Veteran has been diagnosed with, to include, polysubstance dependence in partial remission.  The Veteran's VA treatment records and examination reports shows that there has been no distinction made between the Veteran's service-connected PTSD symptoms and his non service-connected mental health symptoms.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

Throughout the appeal period, VA treatment records and examinations reveal that the Veteran's PTSD has manifested by symptoms including irritability, hypervigilant, impaired short term memory, depressed mood, mood swings, suspiciousness, avoidance of crowded and public areas, occupational and social impairment, and chronic sleep impairment. 

The private March 2011 psychological associate and VA examiners have characterized the Veteran's PTSD as totally and permanently disabled and unemployable; moderate, constant, and continuous; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/ or mood; and occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds that a rating in excess of 70 percent is not warranted.  The Board recognizes the above VA examiners and private psychological associate's characterization of the Veteran's PTSD; however, "the medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  For the following reasons, the evidence of record does not reflect that the symptoms or overall impairment more nearly approximate total occupational and social impairment.  For instance, the evidence shows that the Veteran is able to maintain and sustain effective relationship with others and engage in social activities.  In this regard, the Veteran reported that he has a good relationship with his significant other and his three brothers.  He lives with two of his brothers.  He described his relationship with his daughter as "fantastic." Moreover, the Veteran stated that he attends church weekly and socializes with his cousins.  He has volunteered at two church cook outs.  The Veteran also described that he has numerous friends that he plays cards games with weekly.  Although the Veteran indicated that he avoids large crowds and public places, the Board finds that such symptoms do not arise to such frequency, duration, or severity to result in total occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117.  

Furthermore, there are no other symptoms that the Veteran reported that nearly approximate the 100 percent rating.   For example, there was no evidence that the Veteran had gross impairment in thought processes or communication.  To this end, the July 2011 and November 2011 VA examiners found that the Veteran's communication and thought process were within normal limits.  Throughout the VA examinations the Veteran denied delusions and hallucinations.  Although the Veteran reported during a May 2016 examination that he was arrested for a robbery, there has been no other indication that the Veteran has been in persistent danger of hurting self or others.  There was no evidence of grossly inappropriate behavior.  See VA examination report dated July 2011.  

As to memory impairment, the Veteran reported impaired short term memory during the private March 2011 evaluation.  Additionally, while the July 2011 and November 2011 VA examiners found that the Veteran's memory is within normal limits, the November 2011 examiner found that the Veteran had mild memory impairment as to forgetting direction or recent events.  However, there is no evidence of memory loss for names of close relatives or owns name as contemplated in the 100 percent rating criteria.

Moreover, there was no finding that the Veteran is unable to perform activities of daily living.  Notably, the VA examiner found that the Veteran was casually dressed and adequately groomed.  See VA examination reports dated July 2011, November 2011, and May 2013. 

In sum, the evidence does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating have not been demonstrated by the evidence.

As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, as will be discussed below, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


IV.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected PTSD.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated September 2011.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for PTSD, which is rated 70 percent disabling.  Thus, the remaining question is whether the Veteran's service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him.

The evidence shows that he has a high school degree.  See VA examination report dated July 2011.  He attended a technology college and took business administration courses; however, he did not complete his college education.  He was last employed in 2013 as a plasterer.  See VA examination report dated May 2016.  He stated that he was employed as a plasterer since 1980.  He is in receipt of Social Security Administration benefits for a knee disability. 

Additionally, the evidence shows that the Veteran has reported that he is no longer employed as a plasterer, due to his knee disability and his PTSD.  See, e.g, Veteran's application for TDIU dated September 2011 and VA examination report July 2011.  Specifically, the Veteran asserts that he is unemployed due to his PTSD, namely because he was unable to concentrate, becomes upset with his employees, and disliked taking orders from his supervisor.  Furthermore, he has indicated that he has difficulty getting along with others, to include his prior supervisor.  

Importantly, although the May 2013 VA examiner found that the Veteran is "psychiatrically capable of maintaining either physical or sedentary," the examiner also found that the Veteran's knee disability limits his ability to work, which is inextricably intertwined with his PTSD symptoms and overall ability to maintain gainful employment.  In March 2011, the Veteran's private psychological associate evaluated the Veteran and determined that the Veteran is totally and unemployable.   The November 2011 examiner found that the Veteran's physical and sedentary activities are impaired by his PTSD.

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD causes physical and psychiatric impairment of sufficient severity to produce unemployability.  To this end, the Veteran's limited education and occupational experience would likely narrow the scope of potential employment to nonsupervisory positions performing manual labor.  The lay and medical evidence demonstrates that the Veterans long-standing history of irritability towards others, inability to concentrate, dislikes taking orders from others, and becomes easily upset with other co-workers limits his ability to work with others.   Notably, the Veteran's limited education and employment as plasterer further limits his ability to pursue new employment opportunities.  

For the above reasons, the lay and medical evidence reflects that the functional limitation caused by the Veteran's service-connected PTSD precludes gainful employment.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," and "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


